FILED
                               NOT FOR PUBLICATION                          JUN 22 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT


VERITA GILL,                             )     No. 09-35257
                                         )
      Plaintiff – Appellant,             )     D.C. No. 3:07-CV-00812-HU
                                         )
      v.                                 )     MEMORANDUM *
                                         )
COMMISSIONER SOCIAL                      )
SECURITY ADMINISTRATION,                 )
                                         )
      Defendant – Appellee.              )
                                         )

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                                Submitted June 7, 2010 **
                                   Portland, Oregon

Before:      HALL, FERNANDEZ, and McKEOWN, Circuit Judges.

      Verita Gill appeals the district court’s award of fees pursuant to the Equal

Access to Justice Act. 28 U.S.C. § 2412. We affirm.



      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      Gill asserts that the district court erred when it determined that the number

of reasonably expended hours1 was less than the number actually expended by

counsel. We disagree. We have reviewed the district court’s decision and the

record, and we are unable to say that the district court abused its discretion 2 when it

explained that, considering the nature and complexity of this case, it was

unreasonable for counsel to expend more than the forty hours the district court

allowed.3 Put another way, we have scrutinized the decision and the record with

particular care because we insist that district courts eschew policies that turn into

substitutes for the exercise of their discretion,4 but that error did not occur here.

      AFFIRMED.




      1
       See Hensley v. Eckerhart, 461 U.S. 424, 433–34, 103 S. Ct. 1933, 1939, 76
L. Ed. 2d 40 (1983); Comm’r, INS v. Jean, 496 U.S. 154, 163, 110 S. Ct. 2316,
2321, 110 L. Ed. 2d 134 (1990); Atkins v. Apfel, 154 F.3d 986, 988 (9th Cir.
1998).
      2
          See Atkins, 154 F.3d at 987.
      3
       See Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008);
Sorenson v. Mink, 239 F.3d 1140, 1145 (9th Cir. 2001); Cunningham v. County of
L.A., 879 F.2d 481, 484–85 (9th Cir. 1989).
      4
          See Moreno, 534 F.3d at 1116.

                                            2